                                                                                              FILED
                                                                                     2019 Mar-04 PM 02:13
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

KIRK VINCENT MAXWELL,                     )
                                          )
      Petitioner,                         )
                                          )
v.                                        )           Case No.: 2:19-cv-8008-VEH
                                          )                2:12-cr-210-VEH-JHE)
UNITED STATES OF                          )
AMERICA,                                  )
                                          )
      Respondent.                         )


                            MEMORANDUM OPINION

      Kirk Vincent Maxwell (hereinafter “Maxwell” or the “defendant”) initiated

the present action on February 15, 2019, by filing a pro se document asking this

Court to “Immediate[ly] Release” him from “federal prison” and to “Vacat[e]”.

(Doc. 1 at 1). The Court treats this filing as a motion to vacate, set aside, or correct

his conviction and sentence pursuant to 28 U.S.C. §2255. The document is signed

“His Majesty King William V of the United Kingdom.” (Id.). The Court assumes

without deciding that this signature is sufficient.

      The filing is predicated upon two assertions: (1) that “the I.C.E. agents

committed fraud on this Court” and “lied” (id.); and (2) that “the United States

Courts did not have jurisdiction over [defendant]” because he is “the Sovereign of

the United Kingdom”. (Id.).
      The Court takes judicial notice that the pending petition is defendant’s third

petition brought pursuant to 28 U.S.C. § 2255. See Motion To Vacate, Kirk Vincent

Maxwell v. United States, 2:16-cv-8015-VEH. That motion was denied by the

undersigned on March 22, 2016. See also Motion To Vacate, Kirk V. Maxwell v.

United States, 2:17-cv-9042-VEH). That motion was denied by the undersigned for

lack of jurisdiction on November 15, 2017. The court further takes judicial notice

that defendant has not demonstrated that he has permission from the Eleventh

Circuit Court of Appeals to file this successive petition.

      “[A] second or successive [§ 2255] motion must be certified as provided in

section 2244 by a panel of the appropriate court of appeals.” 28 U.S.C. § 2255(h).

See also 28 U.S.C. § 2244(b)(3)(A). Because defendant has previously sought

collateral relief pursuant to § 2255 which was dismissed, and he has not

demonstrated that he has obtained permission from the Eleventh Circuit to file a

second or successive motion, this Court is without jurisdiction to entertain the

instant § 2255 motion. Darby v. Hawk–Sawyer, 405 F.3d 942, 944–45 (11th

Cir.2005); Farris v. U.S., 333 F.3d 1211 (2003) (same); United States v. Harris,

546 Fed. Appx. 898, 900 (11th Cir.2013) (unpublished opinion) (“A district court

lacks the jurisdiction to hear a second or successive § 2255 motion absent

authorization from a court of appeals.”) (citations omitted).

                                           2
      Because this court lacks jurisdiction to entertain the instant § 2255 Petition,

this action is hereby DISMISSED WITHOUT PREJUDICE to allow defendant

the opportunity to seek authorization from the Eleventh Circuit to file a second or

successive § 2255 motion.

                                      ORDER

      ACCORDINGLY, it is ORDERED that:

      1. The pending motion to vacate, set aside, or correct sentence (Doc. 1) is

DISMISSED, without prejudice, for lack of jurisdiction.

      2. The Clerk is directed to term all pending motions within this case file and

the associated criminal case, United States v. Maxwell, 2:12-cr-210-VEH-JHE.

      3. The Clerk is further directed to send defendant the Eleventh Circuit's

application form for leave to file a second or successive § 2255 motion under 28

U.S.C. § 2244(b).

      DONE and ORDERED this the 4th day of March, 2019.



                                              VIRGINIA EMERSON HOPKINS
                                              United States District Judge




                                          3
